Citation Nr: 1629948	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for the service-connected lumbar spine intervertebral disc syndrome (IVDS) with degenerative disc disease (hereinafter "back disability") in excess of 10 percent from July 1, 2010.   

2.  Entitlement to a higher initial disability rating for the service-connected left lower extremity peripheral neuropathy in excess of 10 percent from July 1, 2010.   


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from February 1987 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the RO in Winston-Salem, North Carolina, which granted service connection for the back disability and the left lower extremity peripheral neuropathy, assigning each a 10 percent initial disability rating effective July 1, 2010 (the day following discharge from service).  This is a Virtual VA case.

The issue of entitlement to a temporary total rating due to treatment requiring convalescence for laminectomy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  For the initial rating period on appeal from July 1, 2010 to September 27, 2011, the service-connected back disability has been manifested by forward flexion greater than 30 degrees but not greater than 60 degrees.  

2.  For the initial rating period on appeal from July 1, 2010 to September 27, 2011, the service-connected back disability has not been manifested by ankylosis, limitation of flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.

3.  For the initial rating period on appeal from September 27, 2011, the service-connected back disability has been manifested by limitation of flexion to 
30 degrees or less.  

4.  For the initial rating period on appeal from September 27, 2011, the service-connected back disability has not been manifested by unfavorable the entire thoracolumbar spine, unfavorable ankylosis of the entire spine, and/or incapacitating episodes having a total duration of at least 6 weeks during a 
12 month period.

5.  For the initial rating period on appeal from July 1, 2010, the Veteran's left lower extremity peripheral neuropathy has more nearly approximated moderate incomplete paralysis of the sciatic nerve. 

6.  For the initial rating period on appeal from July 1, 2010, the Veteran's left lower extremity peripheral neuropathy does not more nearly approximate moderately severe incomplete paralysis of the sciatic nerve. 

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 20 percent, but no higher, have been met for the service-connected back disability from July 1, 2010 to September 27, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 40 percent, but no higher, have been met for the service-connected back disability from September 27, 2011.  U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 20 percent, but no higher, have been met for the service-connected left lower extremity neuropathy from July 1, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

As the rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in September 2011 and January 2013.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson,21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to functional impairment.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Higher Initial Rating for Back Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  
See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Under Diagnostic Code 5243, for the service-connected back disability, the Veteran is in receipt of a 10 percent disability rating from July 1, 2010.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  Note (2): (See also Plate V.) 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The claims rated under Diagnostic Code 5243 are either evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6) (2015).
Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The Veteran contends generally that the service-connected back disability has been manifested by more severe symptoms and impairment than contemplated by 
10 percent disability rating assigned for the initial rating period from July 1, 2010.  In a February 2010 notice of disagreement, the Veteran wrote the back disability had worsened in severity, that he experienced episodes of pain that interfered with walking, and that pain traveled down the left leg.  The Veteran also wrote going to the emergency room on two separate occasions for symptoms of back pain since February 2010 and missing over a week of duty time for bed rest.  In a February 2013 statement, the Veteran wrote that lower back pain was aggravated by sitting in the same position for long periods of time, and that epidural injections caused resulted in missed work.   

Service treatment records show a long history of complaints and treatment for back pain.  A service treatment record from July 2009 reflects the Veteran sought treatment for continuous back pain with "left leg symptoms."  The service examiner assessed that pain symptoms were "more of a nuisance than a disability."  

A March 2010 pre-discharge service examination report reflects the Veteran reported chronic, moderate back pain beginning six years prior, which was aggravated by physical activity, and use of pain medication.  The Veteran also reported flare-ups, a three day incapacitating episode in February 2009, moderate pain that radiated down the leg, and denied hospitalization or surgery.  Upon examination, range of motion testing reflects forward flexion to 90 degrees with pain beginning at 65 degrees, extension to 25 degrees with pain beginning at 
20 degrees, bilateral flexion to 30 degrees with pain beginning at (worst) 
20 degrees, and bilateral rotation to 30 degrees with pain beginning at (worst) 
25 degrees.  The service examiner assessed symptoms of IVDS, which caused stiffness, spasms, decreased motion, numbness, weakness, and the service-connected bladder dysfunction.  The service examiner diagnosed IVDS involving the peripheral nerve with diminished sensation down the leg.  

Various private treatment records from 2011 reflect treatment for the service-connected back disability.  A January 2011 private treatment record reflects the Veteran sought treatment for back pain, aggravated by movement.  The private examiner noted a history of herniated discs and sciatica, and diagnosed low back pain.  Various VA treatment records also reflect the Veteran underwent a lumbar discectomy in 2011.

A September 2011 VA examination report reflects the Veteran reported weekly flare-ups lasting two days and joint injections in April 2010 and January 2011.  Upon examination, range of motion testing reflects forward flexion to
60 degrees with pain beginning at 20 degrees, extension to 15 degrees with pain beginning at 10 degrees, bilateral flexion to 20 degrees with pain beginning at 
20 degrees, and bilateral rotation to 20 degrees with pain beginning 20 degrees.  The VA examiner noted an abnormal gait, the inability to perform repetitive-use testing, severe pain radiating to the left leg, and at least one week but less than two weeks of all incapacitating episodes over the prior 12 months.  The VA examiner also assessed severe, weekly pain which limited the ability to walk more than 
50 feet, stand longer than 15 minutes, or sit for more than 30 minutes.  

A February 2013 private treatment record reflects the Veteran received an epidural steroid injection for the service-connected back disability.  A separate February 2013 private treatment record reflects the private examiner opined that epidurals were the most appropriate form of pain management.

An April 2013 VA treatment record reflects the Veteran reported back problems, left leg pain, and low back surgery 2011 that alleviated symptoms for approximately one year. 

Initially, the Board finds that the evidence shows distinct time periods ("stages") where the service-connected back disability exhibited symptoms or findings to warrant different ratings.  As such, the Board finds that the Veteran is entitled to a 20 percent rating for the initial rating period from July 1, 2010 (the day after service separation) to September 27, 2011, and a 40 percent rating from September 27, 2011 (the date that it is ascertainable the Veteran is entitled to the higher rating).

From July 1, 2010 to September 27, 2011

After a review of all the evidence, lay and medical, the Board finds that from July 1, 2010 to September 27, 2011 the criteria for a disability rating of 20 percent, but no higher, have been met for the service-connected back disability because the back disability has been manifested by forward flexion greater than 30 degrees but not greater than 60 degrees.  The March 2010 pre-discharge service examination report reflects the Veteran reported flare-ups; however, the evidence does not demonstrate Veteran was having a flare-up when the 65 degrees of flexion was recorded.  For this reason, the Board finds that an additional flare-up would limit the Veteran's flexion to at least 60 degrees.  Subsequently, in a February 2011 statement, the Veteran wrote the back disability had worsened in severity, had episodes of pain that interfere with walking, and that pain traveled down the left leg.  The Veteran also wrote that she had been to the emergency room on two separate occasions for symptoms of back pain since February 2010.  
While the evidence has met the criteria for a 20 percent initial disability rating for the period from July 1, 2010 to September 27, 2011, the evidence of record does not meet the criteria for a rating in excess of 20 percent.  An initial disability rating of 40 percent or higher would only be warranted for forward flexion more closely approximating less than 30 degrees or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period, none of which is percent here.  Based on the above, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for an initial rating of 20 percent, but not higher, from July 1, 2010 to September 27, 2011 for the back disability have been met.  See 38 C.F.R. §§ 4.3, 4.7.

From September 27, 2011

The Board also finds that, resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 40 percent, but no higher, have been met for the service-connected back disability from September 27, 2011.  Findings from the September 2011 VA examination, as well as the Veteran's self-reported symptoms, are consistent with a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the back disability for the initial rating period from September 27, 2011.  Diagnostic Code 5243 warrants a 40 percent rating for limitation of flexion to 30 degrees or less.  In this case, at the September 2011 VA examination the Veteran's back disability manifested as limitation of flexion to 
20 degrees, including as due to pain.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (DCs 5235 to 5243) (assigning a 
40 percent rating, in pertinent part, limitation of flexion to 30 degrees or less).

For the initial rating period from September 27, 2011 forward, the Board also finds a disability rating in excess of 40 percent for the service-connected back disability is not warranted under Diagnostic Code 5243.  First, the evidence of record during the appeal period does not demonstrate the Veteran has ankylosis of the entire thoracolumbar spine or the entire spine.  See September 2011 VA examination report.  Next, the evidence of record during the appeal period does not suggest the Veteran had any incapacitating episodes for at least 6 weeks during a 12 month period.  Specifically, at the September 2011 VA examination, the VA examiner noted least one week but less than two weeks of all incapacitating episodes over the prior 12 months.  Based on the above, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for an initial rating of 40 percent, but not higher, from September 27, 2011 for the back disability have been met.  See 
38 C.F.R. §§ 4.3, 4.7.

Initial Disability Rating for Left Lower Extremity Neuropathy

The Veteran is in receipt of 10 percent disability rating for the service-connected left lower extremity neuropathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520. Under the criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a . 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Throughout the course of this appeal, the Veteran has contended that the service-connected left lower extremity peripheral neuropathy has been manifested by more severe symptoms than that contemplated by the 10 percent disability rating assigned.  A February 2013 statement reflects the Veteran wrote that left leg pain had increased, which was intermittently debilitating.  The Veteran contended that she is entitled to higher disability ratings due to the effect these disabilities have on her daily life, including as due to extreme daily pain.

Service treatment records show long history of complaints and treatment for left lower extremity radiating pain.  As discussed above, a service treatment record from July 2009 reflects the Veteran sought treatment for continuous back pain with "left leg symptoms."  Various private treatment records from 2011 reflect treatment for the service-connected left lower extremity neuropathy, including symptoms of pain.  
A January 2013 VA examination report reflects a VA examiner assessed less movement than normal, decreased sensation, moderate paresthesias, and moderate numbness in the left lower extremity.  The VA examiner also noted normal muscle strength, pain on palpitation and movement as to the lower left extremity peripheral neuropathy.   

From July 1, 2010 

After a review of all the lay and medical evidence, the Board finds that, for the entire initial rating period from July 1, 2010, resolving reasonable doubt in favor of the Veteran, a 20 percent disability rating, but no higher, for left lower extremity neuropathy under Diagnostic Code 8520, as more closely approximating moderate incomplete paralysis of the sciatic nerves, is warranted.  

At the March 2010 pre-discharge service examination, as discussed above, as well as the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported pain, tingling, and numbness down the left leg.  At the March 2010 pre-discharge service examination, the Veteran reported moderate pain that traveled down the left leg.  The VA examination report notes a diagnosis of diminished sensation down the leg with regard to the left lower extremity.  At the September 2011 VA examination, as noted above, the VA examiner assessed severe pain radiating to the left leg, and a February 2013 statement reflects the Veteran wrote that left leg pain was, at times, debilitating.  
Based on the above, resolving reasonable doubt in favor of the Veteran, the Board finds that, for the period from July 1, 2010, the service-connected left lower extremity neuropathy has been manifested by severe constant pain and diminished sensation, and no muscle atrophy, more nearly approximating the criteria for 20 percent disability rating under Diagnostic Code 8520 for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the weight of the lay and medical evidence demonstrates that the criteria for disability rating in excess of 20 percent have not been met or more nearly approximated at any time during the rating period from July 1, 2010.  The March 2010 pre-discharge examination reflects the examiner noted moderate constant pain, which was self-reported by the Veteran, and at the September 2011 VA examination, the Veteran reported severe pain.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Further, the January 2013 VA examination report notes normal muscle strength, deep tendon reflexes, decreased sensation to light touch, moderate paresthesias, and moderate numbness in the left lower extremity in the left lower extremity.  Based on the above, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for initial ratings of 20 percent, but not higher, from July 1, 2010 for the left lower extremity neuropathy have been met. See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the back disability or the left lower extremity neuropathy for any part of the rating period under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 

With respect to the first prong of Thun, as to the back disability, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The back disability has manifested primarily as non-incapacitating episodes with limited range of motion (both forward flexion and combined ranges of motion), including due to pain, and interference with standing and weight bearing.  See 38 C.F.R. § 4.45 ("interference with sitting, standing, and weight-bearing are related considerations").  The schedular rating criteria (Diagnostic Code 5243) specifically contemplate such symptomatology and functional impairment.  

With respect to functional impairment with prolonged walking and standing, interference with standing and weight-bearing (walking necessarily involves weight-bearing) is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that prolonged standing or walking causes incidental back pain, such pain is considered as part of the rating criteria, to include as due to orthopedic (DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59) factors such as weakness, incoordination, and fatigability, which are incorporated into the schedular rating criteria.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016).

The Board further finds that for the entire initial rating period, the symptomatology and impairment caused by the Veteran's left lower extremity neuropathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8520 specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia. In this case, the Veteran's left lower extremity neuropathy has been manifested by moderate incomplete paralysis of the sciatic nerve.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.

Under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, in adjudicating the current appeal for higher ratings, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, while the evidence of record reflects the Veteran has made statements of missing some time from work due to the service-connected back and left lower extremity disabilities (see February 2010 notice of disagreement), the Veteran has not contended the service-connected disabilities cause unemployability, and the other evidence of record does not suggest so; thus the Board finds that Rice is inapplicable in this cause because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities. 


ORDER

An initial disability rating for a back disability of 20 percent, but no higher, for the period from July 1, 2010 to September 27, 2011 is granted; and a rating of 40 percent from September 27, 2011 is granted. 

An initial disability rating for left lower extremity peripheral neuropathy of 20 percent, but no higher, for the period from July 1, 2010, is granted.  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


